Citation Nr: 0607000	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-41 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION



The veteran had active military service from May 1948 to 
November 1968; he died in March 2003.  The appellant is the 
veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Saint Louis, Missouri.


FINDINGS OF FACT

1.  The veteran had verified active service from May 1948 to 
November 1968, and his service records document that he had 
foreign service in Germany, Korea and Japan.

2.  A certificate of death dated in March 2003 indicates that 
the veteran died on March [redacted], 2003 at the age of 73, with the 
immediate cause of death reported as widely metastatic 
anaplastic carcinoma; other significant conditions 
contributing to death but not resulting in the underlying 
cause were chronic obstructive pulmonary disease, diabetes, 
and hypertension.

3.  The medical evidence does not demonstrate that the 
veteran's cancer, diabetes, hypertension, or obstructive 
pulmonary disease was manifested during the decedent's period 
of active service or within one year after his separation 
from service.

4.  At the time of the veteran's death, he had no service-
connected disabilities.

5.  The evidence does not demonstrate that the veteran served 
in the Republic of Vietnam at any time from January 9, 1962 
to May 7, 1975.

6.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his active military service.  In essence, she 
has alleged that the veteran died from lung cancer that was 
caused by his exposure to Agent Orange when he served in the 
Republic of Vietnam.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that any of 
the various medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any of the medical disorders implicated in the 
veteran's death is factually shown during service.  The Board 
concludes they were not.  The service medical records are 
negative for any complaints of, treatment for, or findings of 
cancer, hypertension, obstructive pulmonary disease, or 
diabetes.  

The Board notes that in June 1966, the veteran complained of 
chest pains of 1 month duration with 10 to 15 episodes of 
sharp chest pains lasting from two to 30 minutes located over 
anterior sternum without radiation.  Blood pressure reading 
was 158/80 and pulse was 96.  X-rays of chest were within 
normal limits.  Diagnosis was chest wall pain.  An 
electrocardiographic record dated in June 1966 indicted 
normal EKG.  No other complaints after that episode were 
noted.    

On the clinical examination for retirement from service, all 
the veteran's systems were evaluated as normal and the 
veteran's blood pressure reading was 126/88.  The 
electrocardiograph was normal.  The only defects noted were 
tattoos the veteran had on his shoulders and left calf.  On 
the Report of Medical History completed by the veteran in 
conjunction with his retirement physical, the veteran noted 
that he had never had chronic cough, shortness of breath, 
pain or pressure in chest, high or low blood pressure, tumor, 
growth, cyst, or cancer, sugar or albumin in urine.  
  
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Cancer, hypertension, and 
diabetes mellitus can be service-connected on such a basis.  
However, there is no evidence that the first showing of those 
diseases was within the year after the appellant's discharge 
from service.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for diseases such as cancers of the lung 
and diabetes mellitus under current law.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).

However, the competent evidence of record indicates that the 
veteran did not have qualifying active service in the 
Republic of Vietnam so as to allow a grant of service 
connection for lung cancer or diabetes mellitus on a 
presumptive basis.  The record received from the National 
Personnel Records Center in November 2003 documents that 
there was no evidence in the veteran's file to substantiate 
any service in the Republic of Vietnam.  A review of the 
veteran's personnel records reveal that the veteran served on 
active military duty from May 1948 to November 1968 with 
foreign service in Germany, Korea and Japan.

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
demilitarized zone (DMZ).  The United States Department of 
Defense (DoD) has confirmed that Agent Orange was used from 
April 1968 through July 1969 along the DMZ.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.

With regard to the veteran's service in Korea, his service 
personnel records indicate he was stationed in Korea from 
December 1951 to November 1952.  Here, while the veteran 
served in Korea, he veteran did not have the requisite 
service period to establish exposure.  DoD has only confirmed 
use of Agent Orange in Korea from April 1968 to July 1969.  
No exceptions on this time period are given.  As the veteran 
served more than 10 years before the period of Agent Orange 
exposure, any presumption of exposure cannot be applied at 
this time.  There is no indication herbicides were used in 
Japan.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant has submitted private medical records in support of 
her claim, the earliest is dated in 2001, long after the 
veteran's discharge from service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the veteran 
ultimately died from metastatic carcinoma of the lung with 
chronic obstructive pulmonary disease, diabetes, and 
hypertension contributing to his death.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between any of those conditions and military 
service.

No medical professional has ever related any of these 
conditions to the veteran's military service.  The veteran's 
treating physician, Dr. DMS, noted that the appellant had 
informed him that the veteran served in the military in Japan 
and had the potential to be in the military theater where 
there was some chance of exposure to Agent Orange.  As noted 
above, there is no indication herbicides were ever used in 
Japan and no indication the veteran served in areas and 
during time periods when herbicides were used.

The Board also notes that the veteran was not service 
connected for any disorder during his lifetime.  The Board 
recognizes the appellant's sincere belief that her husband's 
death was related in some way to his military experience or 
to his purported exposure to Agent Orange in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  Here, the appellant has failed to submit or 
identify competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused and contributed to cause the veteran's death.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that the veteran's death is related to 
service.  There is not an approximate balance of evidence.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in October 2003.  That letter advised 
the claimant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession.  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The October 2003 letter informed her 
that additional information or evidence was needed to support 
her claim, and asked her to send the information or evidence 
to VA.  When considering the notification letters, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that she has any evidence in her possession 
that is needed for a full and fair adjudication of the claim.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and service 
personnel records are in the file.  The claimant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  As for 
obtaining a medical opinion, since there is no evidence the 
veteran was exposed to Agent Orange during service or that 
the conditions leading to his death were in any way related 
to his military service, there is no obligation to obtain any 
medical opinions.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


